   Case 2:12-cr-00001-MLCF-MBN Document 2128 Filed 07/23/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                             CRIMINAL ACTION

 v.                                                   NO.   12-1

 TROY HANKTON                                         SECTION: “F”

                             TRANSFER ORDER

      Troy Hankton moves the Court to vacate his 2016 conviction

and sentence under 28 U.S.C. § 2255. To support the request, he

asserts the following ground for relief:

      1)   “Use of § 924(c)(3)(B)’s residual clause effected
           a due process violation in levying the sentence in
           the instant criminal case.”

      A review of the record reflects that Hankton has filed two

prior § 2255 motions to vacate the same conviction and sentence.

In his first § 2255 motion, Hankton asserted that: (1) his counsel

was ineffective; (2) the Court incorrectly applied a sentencing

enhancement under the United States Sentencing Guidelines for

conduct that Hankton was not convicted of; (3) the Office of the

United States Attorney was guilty of prosecutorial misconduct; (4)

the   United   States   breached   the   plea   agreement   by   seeking   a

sentencing enhancement; (5) he did not plead guilty to crimes

necessary to warrant his conviction under 18 U.S.C. § 924(o), which

makes it illegal to use or carry a firearm in relation to any crime


                                    1
   Case 2:12-cr-00001-MLCF-MBN Document 2128 Filed 07/23/20 Page 2 of 3



of violence or drug trafficking crime; and (6) that Sessions v.

Dimaya, 138 S. Ct. 1204 (2018), may apply to his case. The Court

denied his motion to vacate and declined to issue a certificate of

appealability. In Hankton’s second § 2255 motion, he asserted that,

in light of Garza v. Idaho, 139 S. Ct. 738 (2019), he is entitled

to relief from his guilty plea based on ineffective assistance of

counsel and denial of his appellate rights. The Fifth Circuit

authorized the filing of this successive motion, which remains

pending.

     Hankton’s motion is a successive application under 28 U.S.C.

§§ 2244 and 2255. To overcome the prohibition against successive

applications, the motion must be certified by a panel of the

appropriate court of appeals to contain —

     1)    newly discovered evidence that, if proven and
           viewed in light of the evidence as a whole, would
           be sufficient to establish by clear and convincing
           evidence that no reasonable factfinder would have
           found the movant guilty of the offense; or

     2)    a new rule of constitutional law, made retroactive
           to cases on collateral review by the Supreme Court,
           that was previously unavailable.

28 U.S.C. § 2255(h)(1)-(2).

     Before this Court can consider his motion on the merits,

Hankton must obtain certification from the United States Court of

Appeals for the Fifth Circuit to file this second or successive

motion. Accordingly,



                                    2
   Case 2:12-cr-00001-MLCF-MBN Document 2128 Filed 07/23/20 Page 3 of 3



     IT   IS   ORDERED   that   Troy    Hankton’s      motion     to   vacate    is

construed in part as a motion for certification for consideration

of successive claims.

     IT   IS   FURTHER    ORDERED      that    Troy    Hankton’s       motion   is

TRANSFERRED to the United States Court of Appeals for the Fifth

Circuit under 28 U.S.C. § 1631 for that court to determine whether

Troy Hankton is authorized under 28 U.S.C. §§ 2244 and 2255 to

file the motion to vacate in this Court.

     IT   IS   FURTHER   ORDERED    that      Troy    Hankton’s    motions      for

appointment of counsel and for “documents at government’s expense”

are DENIED without prejudice to Hankton’s right to re-urge the

motions should the Fifth Circuit authorize his successive motion.



                            New Orleans, Louisiana, July 23, 2020



                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                       3
